ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--

)

)
_ ) ASBCAN408 F.3d
1369, 1371-72 (Fed. Cir. 2005); Mingus Constructors, Inc. v. United States, 812 F.2d
1387, 1390 (Fed. Cir. 1987). When considering summary judgment motions, “the
evidence of the non-moving party is to be believed, and all justifiable inferences are to
be drawn in his favor.” Tri-County Contractors, Inc., ASBCA No. 58167, 13 BCA
11 35,310 at 173,346 (citing FED. R. ClV. P. 56(a); Anderson v. Liberty Lobby, lnc., 477
U.S. 242, 247 (1986)). There is no genuine dispute as to any of the material facts set
forth in our SOF.

The govemment’s motion for summary judgment is based on _
executing a final release and receiving final payment. “A final release followed by a
final payment to a contractor generally bars recovery of the contractor’s claims under
the contract except for those excepted on the release.” Tri-County Contractors,

13 BCA 11 35,310 at 173,346 (citing Mingus Constructors, 812 F.2d at 1394). “It is
well settled, however, that there are special and limited situations in which a claim
may be prosecuted despite the execution of` a general release.” Bender Shipbuilding
and Repaz'r Co.. ASBCA No. 41459, 91-3 BCA ‘ll 24,230 at 121,186. These special
and limited situations include mutual mistake, continued consideration of a claim after
the execution of the release, fraud, or duress. [d. (citing J.G. Watts Construction Co.

v. United States, 161 Ct. Cl. 801, 806-07 (1963)). None of the exceptions apply in this
case so the general rule govems.

Here, the parties clearly closed out the contract, _ executed a
final release, and the government made final payment. Several documents recorded
completion of the contract, including the final release and multiple submissions for
final payment. (SOF 1111 5-10) _ submitted a final invoice with a
signed final release which did not expressly except any claims and affirmativer
checked the “None” box indicating that it had no excepted claims (SOF 11 7).
_ had several opportunities to notify the government of additional work
that had not been included in the contract prior to the final release and final payment
(see SOF 1111 5-10). However, _ failed to raise the issue until June 2016
when it submitted its claim directly to the Board.

Had _ responded in this appeal, it might have asserted that it
was entitled to recovery because of a mistake in signing the final release, much like it
did when it objected to our decision in ASBCA No. 60644 (SOF 11 16). Unfortunately
for _ in order to benefit from the special and limited situation of
mistake, the mistake must be mutual. See, e.g., J.G. Watts Construction, 161 Ct. Cl. at
806-07 (1isting several examples of mutual mistakes). Here, the mistake, if valid, is
solely on the part of _ and was not discovered until years after the final
release and final payment were complete. Therefore, _ cannot benefit
from one of the special and limited exceptions to the general rule that a final release
generally bars recovery of claims made after the release has been executed.

Finally, in its complaint, _ stated that the government was aware
of the additional work and, thus, might have argued that the claim was excepted due to
the govemment’s knowledge We have previously held that “final payment does not
bar a claim where the contracting officer knows that the contractor is asserting a right
to additional compensation, even though a formal claim has not been filed.” Matcon
Diamond, lnc., ASBCA No. 59637, 15-1 BCA 11 36,144 at 176,408. However,

did not provide any evidence to support its assertion that the
government had knowledge of the claim and the record in this appeal does not reflect
that the government was aware of the claim for $142,000.00 of additional work. Thus,

was required to list the claim as an exception in the final release in
order to maintain its rights to the claim afier final release, which it did not.

CONCLUSION

The govemment’s motion for summary judgment is granted. The appeal is denied.

Dated: 14 November 2017

l concur

glickth

HEIDI L.\GSTERHOUT
Administrative Judge
Armed Services Board
of Contract Appeals

1 concur

CQC\

 

 

RJ‘CHXRD stiAcKLEFoRD
Administrative Judge

Acting Chairrnan

Armed Services Board

of Contract Appeals

OWEN C. WILSON
Administrative Judge
Vice Chairrnan
Armed Services Board
of Contract Appeals

1 certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 61065, Appeal of _

_, rendered in conformance with the Board’s Charter.

Dated:

 

JEFFREY D. GARDIN
Recorder, Armed Services
Board of Contract Appeals